UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4618


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHRISTOPHER STEPHEN GOIN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:07-cr-00031-nkm-5)


Submitted:    June 3, 2009                  Decided:   June 30, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shannon L. Taylor, Richmond, Virginia, for Appellant. Julia C.
Dudley, United States Attorney, Jean B. Hudson, Assistant United
States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher Stephen Goin pled guilty, pursuant to a

written plea agreement, to one count of conspiracy to possess

with intent to distribute 500 grams or more of methamphetamine,

in violation of 21 U.S.C. § 846 (2006), and was sentenced to the

statutory mandatory minimum of 120 months in prison.                   On appeal,

Goin seeks to challenge the reasonableness of his sentence.                     The

Government argues that Goin’s appeal is barred by his waiver of

the right to appeal included in the plea agreement.                    Upon review

of the plea agreement and the transcript of the Fed. R. Crim. P.

11   hearing,    we    conclude   that    Goin    knowingly     and    voluntarily

waived his right to appeal his sentence, and that his challenge

to the reasonableness of his sentence is within the scope of the

waiver.    United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).    Accordingly, we dismiss Goin’s appeal.                We dispense with

oral   argument       because    the    facts    and   legal    contentions     are

adequately      presented   in    the    materials     before    the    court   and

argument would not aid the decisional process.

                                                                         DISMISSED




                                          2